PER CURIAM.
Malone appeals from a final judgment and sentence for resisting arrest with violence, resisting arrest without violence, possession of less than 20 grams of cannabis, and possession of drug paraphernalia. We find there was insufficient evidence to support the conviction for resisting arrest without violence, and reverse and remand. The court is directed to discharge the defendant on the count of resisting arrest without violence. Harás v. State, 647 So.2d 206 (Fla. 1st DCA 1994).
JOANOS, WOLF and VAN NORTWICK, JJ., concur.